114 U.S. 265 (1885)
BOATMEN'S SAVINGS BANK
v.
STATE SAVINGS ASSOCIATION.
Supreme Court of United States.
Argued April 1, 1885.
Decided April 13, 1885.
IN ERROR TO THE ST. LOUIS COURT OF APPEALS OF THE STATE OF MISSOURI.
*266 Mr. W. Hallett Phillips and Mr. John W. Noble for plaintiff in error.
Mr. Jeff. Chandler, Mr. John M. Glover, Mr. John F. Shepley and Mr. George H. Shields for defendant in error.
*267 MR. CHIEF JUSTICE WAITE, after stating the facts in the foregoing language, delivered the opinion of the court.
We are unable to discover any federal question in the record. No title, right, privilege or immunity, under the Constitution or laws of the United States, was set up in the pleadings, and no claim of that kind was made at the trial. The whole controversy, at and before the trial, seems to have been as to the right of the holder of a banker's check to recover against a bank having funds of the drawer when presentation has been duly made and payment demanded, and as to the effect of the arrangement between the parties when it was agreed that the bank should pay the checks if the Bradley draft was collected.
In the Court of Appeals it was, among other things, assigned for error that "the judgment was against the right of the defendant to a judgment in his favor under the provisions of the act of Congress of the United States, establishing and providing *268 for a uniform system of bankruptcy, in force at the time of the transaction between the parties, out of which the controversy arises," and, from the opinion of the court, Rev. Stat. § 5073, seems to have been relied on. That section provides:
"In all cases of mutual debts or mutual credits between the parties, the account between them shall be stated, and one debt set off against the other, and the balance only shall be allowed or paid."
No rights under this section were set up in the pleadings or claimed at the trial; and, besides, the right of the bank to apply whatever credit there may be in its accounts in favor of the bankrupt firm to the reduction of the amount due on the draft is not denied. The only dispute is as to the amount of the credit, and we are unable to see that the bankrupt law is involved in the determination of that question. The Court of Appeals decided that the presentation of the checks on the 5th of November operated as an equitable assignment at that date of an amount of the fund then standing to the credit of the firm equal to the amount of the checks, and made the Savings Association from that time, in equity, the creditor of the bank to that extent. Debts are provable against a bankrupt's estate as of the date of the commencement of the proceedings in bankruptcy. Rev. Stat. § 5067. As § 5073 relates to the amount which may be allowed upon such proof, it is clear that the mutual debts or mutual credits there referred to must be such as are in existence at the same date. In the present case the question was whether on the 5th of November, 1874, more than two months before the commencement of the proceedings in bankruptcy, a part of the balance standing to the credit of Cobb, Dolhonde & Co. on the books of the bank had been assigned to the plaintiff in this action. That did not depend on the bankrupt law, but on the legal effect of what was done at and before that time by the parties, and when, so far as appears from the record, no proceedings in bankruptcy were contemplated. The point for determination was, whether the presentation of a check, drawn on a banker by a customer having funds to his credit, transferred in equity to the holder *269 of the check so much of the debt due from the bank to the drawer, as was sufficient to pay the check. This is clearly not a federal question.
It follows that
We have no jurisdiction of the case, and it is dismissed.

VIRGINIA COUPON CASES.
There were eight of these cases. All related to the legislation of the State of Virginia of March 30, 1871, authorizing coupons of the funded debt of the State to be received in payment of taxes, debts, dues, and demands due the State, and to subsequent legislation, practically forbidding the receipt of the coupons in present payment of dues and taxes. The cases follow in the order in which they were announced by the court. The legislation is set forth, or referred to in Antoni v. Greenhow, 107 U.S. 769, and in the opinion of the court in the first of the present cases.
The cases were argued, or submitted, in the following order: PLEASANTS v. GREENHOW, was submitted December 1, 1884. POINDEXTER v. GREENHOW; WHITE v. GREENHOW; CHAFFIN v. TAYLOR; CARTER v. GREENHOW; and MOORE v. GREENHOW, were argued together March 20, 23, 24 and 25, 1885. ALLEN v. BALTIMORE & OHIO RAILROAD CO. was argued March 25, 26, 1885; and MARYE v. PARSONS was argued March 26, 27, 1885.
The opinions and judgments of the court in all the cases except MOORE v. GREENHOW were announced April 20, 1885. In the latter case they were announced May 4, 1885.
The dissenting opinion will be found after the opinion of the court in MARYE v. PARSONS. The Justices who concurred in it dissented from the judgments and opinions of the court in POINDEXTER v. GREENHOW; WHITE v. GREENHOW; CHAFFIN v. TAYLOR; and ALLEN v. BALTIMORE & OHIO RAILROAD CO. In PLEASANTS v. GREENHOW; CARTER v. GREENHOW; and MARYE v. PARSONS, they concurred in the judgments of the court, but *270 rested their concurrence on the reasons given in their dissenting opinion.